UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    July 12, 2005

                                        Before

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 04-1197

UNITED STATES OF AMERICA,                        Appeal from the United States
    Plaintiff-Appellee,                          District Court for the
                                                 Eastern District of Wisconsin.
      v.
                                                 No. 03-CR-67
JEREMY FISH,
    Defendant-Appellant.                         William C. Griesbach,
                                                 Judge.

                                      ORDER

     This court ordered a limited remand so the district court could state on the record
whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United States
v. Paladino, 401 F.3d 471 (7th Cir. 2005).

     The district judge has now replied that he would today impose the same sentence,
knowing of the Guidelines’ advisory status. The range under the Guidelines is 37 to
46 months, and Fish’s sentence of 37 months is the lowest possible sentence. We do
not see any reason why such a sentence would be deemed “unreasonable” in
post-Booker practice. The judgment of the district court therefore is AFFIRMED.